OPINION — AG — ** MEMORANDUM ** SUBJECT MATTER: "IS A MEMBER OF THE 24TH LEGISLATURE WHOSE TERM OF OFFICE EXPIRED ON THE FIFTEENTH DAY AFTER THE NOVEMBER 2, 1954 GENERAL ELECTION AND WHOSE SUCCESSOR HAS BEEN ELECTED AND QUALIFIED, ELIGIBLE TO BE THEREAFTER APPOINTED BY THE THEN GOVERNOR AS A MEMBER OF THE STATE HIGHWAY COMMISSION TO FILL THE VACANCY THEREIN AND TO DRAW COMPENSATION AND EXPENSES AS SUCH MEMBER FROM THE STATE HIGHWAY CONSTRUCTION AND MAINTENANCE FUND"? . . . . CITE: 69 O.S.H. 20.2, ARTICLE V, SECTION 23 (FRED HANSEN)